Name: Council Regulation (EEC) No 1245/86 of 28 April 1986 suspending the application of part of the monetary compensatory amounts applicable in the pigmeat and eggs and poultry sectors
 Type: Regulation
 Subject Matter: agricultural activity;  animal product;  agricultural policy
 Date Published: nan

 30 . 4 . 86No L 113/8 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1245/86 of 28 April 1986 suspending the application of part of the monetary compensatory amounts applicable in the pigmeat and eggs and poultry sectors THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 103 thereof, Having regard to the proposal from the Commission, Whereas, following the recent realignment of currencies within the European Monetary System, negative monetary compensatory amounts were introduced or increased, particularly in the pigmeat and eggs and poultry sectors ; whereas it appears necessary to consider a short-term amendment of the agri-monetary arrangements applicable in these sectors ; Whereas the Commission has stated its intention of shortly proposing the appropriate measures under the common agricultural policy, so as to take better account of the characteristics of production in these sectors ; whereas, pending a Council Decision on this proposal and in view of the time required for implementing the procedure provided for in Article 43 of the Treaty, it is appropriate to avoid any risk of disturbance of trade arising from the prospect of successive adjustments in the near future of the MCAs concerned in highly sensitive markets, which could undermine the operation of the common organization ; whereas an interim measure should therefore be taken to suspend part of the MCAs applicable in these sectors, HAS ADOPTED THIS REGULATION : Article 1 For products in the pigmeat and eggs and poultry sectors, the application of that part of the negative monetary compensatory amounts introduced following the realign ­ ment of currencies on 6 April 1986 shall be suspended. The monetary compensatory amounts shall be fixed in accordance with the procedure laid down in Article 12 of Regulation (EEC) No 1677/75, taking account of this suspension . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 1 June 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 28 April 1986 . For the Council The President H. RUDING